In a summary proceeding, order of the Appellate Term reversing, on the law, an order and judgment of the Municipal Court of the City of New York, Borough of Brooklyn, for the appellant, and dismissing petition, reversed on the law, and the order and judgment of the Municipal Court reinstated, with costs in this court and in the Appellate Term. The proof was ample and, in fact, virtually undisputed, upon which the trial court found that the leased building was a new one in its entirety which had been constructed after March 30, 1946, and, therefore, the provisions of the emergency rent control act did not apply to it. (Business Rent Law [L. 1945, eh. 314], § 15 [as added by L. 1946/ ch. 273, § 3].) The fact that the landlord was enabled to construct a new and independent building under an alteration permit does not affect the character of the construction within the meaning of the pertinent statute, which is concerned with a result and not the means by which it was accomplished. Nolan, P. J., Carswell, Johnston, Adel and Sneed, JJ., concur. [See post, p. 951.]